Order, Supreme Court, New York County (Debra A. James, J.), entered March 23, 2009, which to the extent appealed from, as limited by the briefs, granted plaintiff’s motion to vacate a prior order granting defendants summary judgment dismissing the complaint on default, unanimously affirmed, without costs.
To obtain relief from a default judgment, a party is required to demonstrate both a reasonable excuse for the default and a meritorious claim or defense to the action (see CPLR 5015 [a] [1]; Facsimile Communications Indus., Inc. v NYU Hosp. Ctr., 28 AD3d 391 [2006]).
The court properly found plaintiff’s default excusable, particularly in view of the strong public policy of deciding cases on the merits (see National Union Fire Ins. Co. of Pittsburgh, Pa. v Diamond, 39 AD3d 360, 361 [2007]). There was no indication of a pattern of dilatory behavior or evidence that the default was willful, and there was no claim of prejudice.
Moreover, based on testimony of a recurring pattern of placing wet garbage in the area where plaintiff fell, the court properly determined that plaintiff had a meritorious claim (see Cignarella v Anjoe-A.J. Mkt., Inc., 68 AD3d 560, 561 [2009]). *476Concur — Gonzalez, P.J., Mazzarelli, Andrias, Nardelli and Richter, JJ.